                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         JEFFREY K PLASKETT,
                                   8                                                        Case No. 5:18-cv-06466-EJD
                                                        Plaintiff,
                                   9                                                        ORDER GRANTING DEFENDANT’S
                                                  v.                                        MOTION TO DISMISS
                                  10
                                         RYAN D. MCCARTHY,                                  Re: Dkt. No. 21
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Jeffrey K. Plaskett (“Plaintiff”) filed this lawsuit against Defendant, Dr. Mark

                                  15   Esper, former Secretary of the United States Department of the Army (“Defendant”),1 bringing

                                  16   two causes of action. Compl. ¶ 1. Plaintiff seeks two Writs of Mandamus: (1) a Writ of

                                  17   Mandamus ordering Defendant to pay Plaintiff back wages allegedly owed under the

                                  18   Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., and the Mandamus Act, 28 U.S.C.

                                  19   § 1361; and (2) a Writ of Mandamus ordering payment of monetary sanctions in the form of

                                  20   attorney’s fees. Id. at ¶¶ 30-37. Defendant moves to dismiss Plaintiff’s claims under Federal Rule

                                  21   of Civil Procedure 12(b)(1) for lack of subject matter jurisdiction and under Federal Rule of Civil

                                  22   Procedure 12(b)(6) for failure to state a claim. Dkt. No. 21. For the reasons below, Defendant’s

                                  23   motion is GRANTED.

                                  24

                                  25

                                  26          1
                                                Pursuant to Federal Rule of Civil Procedure 25(d), Ryan D. McCarthy, Acting United
                                  27   States Secretary of the Army, is automatically substituted for his predecessor in office, Mark
                                       Esper. Dkt. No. 33.
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                                        1
                                   1     I.   BACKGROUND

                                   2          For approximately four years, Plaintiff worked for the U.S. Army at Fort Hunter Liggett in

                                   3   Monterey County, California, in a term position that expired on September 30, 2010. See id. at ¶¶

                                   4   3, 8; see also id. at Ex. A. Around this time, Plaintiff applied for a permanent position with the

                                   5   Army as an Engineering Equipment Operator. Compl. ¶ 4; id. at Ex. A. But, the Army did not

                                   6   select Plaintiff for the permanent position. Id. In November 2010, Plaintiff, who was fifty-five

                                   7   years old when he applied for the permanent position, filed an administrative complaint which

                                   8   alleged age discrimination. Decl. of Mr. D. Michael Tucker (“Tucker Decl.”) ¶ 5.

                                   9          In October 2012, an Administrative Judge (“AJ”) for the Equal Employment Opportunity

                                  10   Commission (“EEOC”) (also referred to as “Commission”) issued a decision finding that the

                                  11   Army committed age discrimination in violation of the Age Discrimination in Employment Act

                                  12   (“ADEA”) when the Army did not select Plaintiff for the permanent position. Compl. ¶¶ 1, 9;
Northern District of California
 United States District Court




                                  13   Tucker Decl. ¶ 6. The AJ ordered the Army: (1) to hire Plaintiff into an equivalent position; and

                                  14   (2) to “award back pay (including pay increases) with interest, less interim earnings, and all

                                  15   benefits the complainant would have received if he had been hired on October 24, 2010, through

                                  16   his entry on duty date.” Compl. ¶¶ 4, 10; id. at Ex. A. In a separate order, the AJ ordered the

                                  17   Army to pay $7,012.50 in sanctions “for the agency’s failure to timely and fully produce discovery

                                  18   and comply with [the AJ’s] orders.” Compl. ¶ 22; id. at Ex. H.

                                  19          In December 2012, the Army notified Plaintiff’s counsel, Ms. Wendy Musell, that pursuant

                                  20   to the AJ’s order, the Army would hire Plaintiff into an equivalent position and pay back pay.

                                  21   Compl. Ex. B. But, the Army stated that it would not comply with the sanctions order because the

                                  22   Army was “bound to follow” guidance from the Office of Legal Counsel at the U.S. Department

                                  23   of Justice, which “expressly opined that there has been no express waiver of sovereign immunity

                                  24   that would authorize the payment of sanctions in administrative cases before the EEOC.” Id.

                                  25          From December 2012 to April 2013, the Army provided the Defense Finance and

                                  26   Accounting Service (“DFAS”) with documentation in an effort to get Plaintiff the ordered back

                                  27   pay. Tucker Decl. ¶ 7. In April 2013, a DFAS pay technician confirmed that DFAS had paid the

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       2
                                   1   ordered back pay to Plaintiff. Id. at Ex. 4.

                                   2          Over a year later, in May 2014, Plaintiff contested the amount of back pay he had received,

                                   3   “claim[ing] that his private employment income offset should not have included what he described

                                   4   as moonlighting hours.” Tucker Decl. ¶ 8. Plaintiff claimed this income was non-deductible

                                   5   based on a regulatory exception which provides that moonlighting pay2 – or pay earned from dual

                                   6   employment – is not deductible. At this time, Mr. Douglas Hales, an Army contract attorney, also

                                   7   assumed legal representation of the Army in this matter. Id. at ¶ 2.

                                   8          In late June 2014, Plaintiff provided the Army with “what appeared to be time cards” from

                                   9   2012 and 2013 to support Plaintiff’s claim for the disputed back pay. Id. at ¶ 9; id. at Exs. 7-10.

                                  10          In July 2014, Mr. Hales stated in an internal email to Ms. Carol Lange, an Army Human

                                  11   Resources Specialist, that Plaintiff’s time cards supported Plaintiff’s request for the disputed back

                                  12   pay. Tucker Decl. ¶ 9; id. at Ex. 11. Ms. Musell was not copied on this email. Accordingly, Mr.
Northern District of California
 United States District Court




                                  13   Hales asked Ms. Lange to submit the time cards and a request for additional back pay to DFAS.

                                  14   Id. Specifically, Mr. Hales stated in the email:

                                  15                  I went over the supporting documents with Mr. Plaskett and the
                                                      missing timecards for H&N are covered by the calendars signed by
                                  16                  their book keeper | [sic] because they don’t keep daily timecards.
                                                      Therefore, his request is backed up by documentation from his
                                  17                  employers and we can send the request up to DFAS with the
                                                      document requesting that he be reimbursed for pay deducted from
                                  18                  his earnings from ‘moonlighting’ on non-duty days.
                                  19   Id.
                                  20          In July, August, September, October, and November 2014, Mr. Hales contacted Ms. Casey
                                  21   Prunier, the DFAS pay technician whom Mr. Hales believed was working on the back pay issue.
                                  22   Tucker Decl. ¶ 11; id. at Ex. 12. In December 2014, Mr. Hales contacted another DFAS
                                  23   employee. Id. There is no record of DFAS ever responding to Mr. Hales. Id.
                                  24

                                  25
                                              2
                                                Black’s Law Dictionary defines moonlighting as “[t]he fact, condition, or practice of
                                  26
                                       working at a second job after the hours of a regular job. — Also termed dual employment; multiple
                                  27   job-holding.” Black’s Law Dictionary (11th ed. 2019).

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       3
                                   1          In January 2015, Mr. Hales emailed Plaintiff, confirming that he had forwarded the time

                                   2   cards he had submitted to DFAS. Tucker Decl. Ex. 5. Mr. Hales stated:

                                   3                  I completed my review of your request for the additional back pay
                                                      on 30 July 2014. The time cards were forwarded to Casey Prunier at
                                   4                  DFAS on 4 August 2014. My email requests for response from Ms.
                                                      Prunier are attached. I also called Ms. Prunier on 30 July, 13
                                   5                  August, 18 August, 29 September, 21 October, 26 November and
                                                      Allen Campbell on 12 December. The last time I spoke to Ms.
                                   6                  Prunier personally was 19 August 2014.
                                   7                  I have heard that DFAS is very slow to respond to back pay
                                                      requests, generally. Hopefully they will get back on track, but I
                                   8                  don’t have any information on when that might be.
                                   9   Id.
                                  10          In late February 2015, Mr. Hales asked a newly hired Army lawyer, D. Michael Tucker, to
                                  11   determine the status of the back pay request. Tucker Decl. ¶¶ 1, 10. Mr. Tucker contacted Mr.
                                  12   Brian Dougherty, who had replaced Ms. Prunier at DFAS. Id. at ¶ 11. Mr. Dougherty then
Northern District of California
 United States District Court




                                  13   referred Mr. Tucker to his supervisor, Ms. Sandra Atwood. Id.
                                  14          In early April 2015, Ms. Atwood searched for an open remedy ticket regarding Plaintiff’s
                                  15   request for additional back pay, but was unable to locate one. Id. Ms. Lange submitted a new
                                  16   remedy ticket to DFAS by the end of the month. Id.
                                  17          In April 2015, Plaintiff submitted an appeal to the EEOC, claiming that the Army had not
                                  18   complied with the entirety of the EEOC’s December 3, 2012 order because the Army allegedly
                                  19   owed Plaintiff back pay with interest in the amount of $21,020.01 and “attorneys’ fees and costs
                                  20   related to its failure to fully pay back pay with interest and to comply with the EEOC’s Orders.”
                                  21   Compl. ¶ 11; see Tucker Decl. ¶ 12. The Army submitted a required Response, asking the EEOC
                                  22   to “deny Complainant’s request and enforcement order and deny his request for referral to the
                                  23   Office of Special Counsel for investigation and review.” Tucker Decl. ¶ 12; id. at Ex. 12. The
                                  24   Army explained that Plaintiff’s documentation did not contain timecards to substantiate the actual
                                  25   days worked from one of his employers, but that the Army “approved” Plaintiff’s request based on
                                  26   a letter from Plaintiff’s employer confirming the schedule. Id. The Army further explained that
                                  27   Ms. Lange then submitted the back pay request to DFAS in July 2014. Id. The Army indicated
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       4
                                   1   that short staffing and Plaintiff’s dispute of the back pay calculation over a year after receiving

                                   2   payment, caused delays in processing Plaintiff’s request. See id. The Army stated: “The Agency

                                   3   acted diligently with its available resources and it believes it has identified the cause of the delay

                                   4   and that the additional back pay should be forthcoming.” Tucker Decl. ¶ 12; id. at Ex. 12.

                                   5          In May 2015, DFAS responded to Ms. Lange’s remedy ticket. Tucker Decl. ¶ 13. DFAS

                                   6   informed the Army that, per moonlighting back pay regulations, the Department needed certain

                                   7   documentation verifying that Plaintiff performed moonlighting work prior to his separation from

                                   8   the Army in 2010 in order to process the request for additional back pay. Id. According to Mr.

                                   9   Tucker, “[T]his was the first time anyone had pointed out this regulatory requirement” for

                                  10   documentation verifying moonlighting work prior to Plaintiff’s separation date. Id. Mr. Hales

                                  11   then informed Ms. Musell of DFAS’ position and “offered that paychecks earned from other

                                  12   employers during [Plaintiff’s] period of federal employment would be sufficient.” Id. at ¶ 14. Ms.
Northern District of California
 United States District Court




                                  13   Musell replied: “This issue is resolved. The Army admitted it was owed. This was confirmed in

                                  14   the OFO [EEOC Office of Federal Operations] appeal. It was confirmed in writing. All that

                                  15   remains is the Army making good on payment.” Id. at Ex. 17. Mr. Hales replied that he read her

                                  16   response as a refusal to provide proof of dual employment. Id. He stated:

                                  17                  Fort Hunter Liggett does not have the authority to pay Mr. Plaskett.
                                                      If FHL [Fort Hunter Liggett] had that authority, Mr. Plaskett would
                                  18                  have been paid last summer. Unfortunately, it would have made a
                                                      mistake to pay him because he did not provide proof of “earnings
                                  19                  from outside employment the employee already had before the
                                                      period of wrongful suspension or separation”, as required by FMR
                                  20                  [Financial Management Regulation] Vol. 8, Ch. 6 Sec. 060505 Part
                                                      C...
                                  21

                                  22   Id.
                                  23          In September 2015, Mr. Hales prepared a document titled “Agency’s Supplemental
                                  24   Response to Complainant’s Petition for Enforcement of Final Decision and Sanctions.” Tucker
                                  25   Decl. ¶ 15; id. at Ex. 18. Mr. Hales stated that DFAS denied Plaintiff’s request for back pay
                                  26   because “Mr. Plaskett’s proof of ‘moonlighting’ earnings only covered the period after he was
                                  27   working for the Agency. He did not provide proof that he was already working for another
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       5
                                   1   employer before he left his position with the Agency.” Id. It is uncertain whether the EEOC

                                   2   received the Supplemental Response. Id. That same month, Mr. Hales ended his legal contract

                                   3   work for the Army, and Mr. Tucker began representing the Army for the back pay dispute. Tucker

                                   4   Decl. ¶ 2. However, “. . . the sanctions question was being handled at the Department of the Army

                                   5   level of command.” Id. at ¶ 4.

                                   6           In July 2016, Ms. Musell sent a letter to the Director of the Equal Employment

                                   7   Opportunity Compliance and Complaints Review, the Equal Employment Opportunity Director at

                                   8   Fort Hunter Liggett, the Equal Employment Opportunity Director at the Army Reserve

                                   9   Headquarters, and the Legal Department at Fort Hunter Liggett. Id. at Ex. 30. The letter stated:

                                  10   “Mr. Plaskett demands that full compliance of the sanctions and back pay be made by July 22,

                                  11   2016, or he will commence with legal action.” Id. The EEOC docketed Plaintiff’s Petition for

                                  12   Enforcement No. 0420160037 regarding sanctions specifically around this time. Compl. ¶¶ 23-
Northern District of California
 United States District Court




                                  13   24; id. at Ex. I.

                                  14           The record does not contain information regarding what action the Army took in response

                                  15   to Ms. Musell’s July 2016 letter and Plaintiff’s Petition for Enforcement. Over a year later, in

                                  16   October 2017, the EEOC issued an order requiring the Army: (1) “To the extent it has not already

                                  17   done so, . . . reimburse Complainant’s back pay, with interest, that it incorrectly deducted as

                                  18   interim earning but was moonlighting work”; (2) to determine “the appropriate amount of

                                  19   backpay, with interest, due Complainant” within 60 days following the order; (3) to “issue a check

                                  20   to the Complainant for the undisputed amount within sixty (60) calendar days of the date the

                                  21   Agency determines the amount it believes to be due”—if a dispute exists concerning the amount of

                                  22   back pay and/or interest owed; and (4) to submit a compliance report to the EEOC. Compl. ¶ 14;

                                  23   id. at Ex. C. The EEOC also ordered Plaintiff to “cooperate in the Agency’s efforts to compute

                                  24   the amount of back pay and benefits due, and . . . [to] provide all relevant information requested

                                  25   by the Agency.” Id.

                                  26           The Army took no action. Compl. ¶ 15. The EEOC’s October 2017 order did not come to

                                  27   the Army’s attention until January 2018 when Plaintiff sought enforcement of the order. Id. at ¶

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       6
                                   1   17; Tucker Decl. ¶ 2. In response, EEOC representative, Mr. Rodney Jenkins, issued a notice of

                                   2   non-compliance. Compl. ¶ 17; id. at Ex. D. The Army did not submit a response to the EEOC.

                                   3   Compl. ¶ 18.

                                   4          Mr. Tucker did, however, contact a DFAS Office of General Counsel attorney who

                                   5   informed him the DFAS did not view the order as a directive “to do anything but ensure that we

                                   6   calculated his back pay correctly based [on] any new information he might submit.” Tucker Decl.

                                   7   ¶ 18; id. at Ex. 21. The attorney added: “Unless he has documentation showing DFAS calculated

                                   8   the offset incorrectly because his job met the requirements of the regulation, we would not revise

                                   9   our back pay calculation.” Id.

                                  10          Following Mr. Tucker’s return from military leave, he searched files for additional

                                  11   documentation that would satisfy DFAS, but did not locate any. Tucker Decl. ¶ 20. In late

                                  12   February 2018, Mr. Tucker sent a letter to Ms. Musell which stated that DFAS could not provide
Northern District of California
 United States District Court




                                  13   additional back pay without documentation verifying Plaintiff’s moonlighting work prior to

                                  14   separation from the Army in 2010. Id. at ¶ 21; id. at Ex. 22. Ms. Musell replied that Plaintiff had

                                  15   already provided all required information. Id. at ¶ 22; id. at Ex. 23. She added: “There have been

                                  16   multiple orders since last October requiring the Army to respond, but the Army chose not to

                                  17   respond. There is now a final order.” Id.

                                  18          In April 2018, Ms. Musell sent a letter to Mr. Jenkins concerning the Army’s alleged

                                  19   failure to comply with the prior EEOC orders. See Compl. ¶ 19; see also id. at Ex. E. Ms. Musell

                                  20   also provided Mr. Tucker with a copy of the letter. This letter omitted reference to the Army’s

                                  21   request for documentation verifying moonlighting work.

                                  22          In May 2018, Mr. Tucker spoke with Mr. Jenkins about Ms. Musell’s refusal to provide the

                                  23   requested documentation. Tucker Decl. ¶ 23. Mr. Jenkins directed Mr. Tucker to send “a more

                                  24   definitive statement/request” to Ms. Musell. Id. at ¶ 24; see id. at Ex. 24. Mr. Tucker emailed Ms.

                                  25   Musell and explained that an affidavit from each employer where Plaintiff performed

                                  26   moonlighting work prior to his separation in 2010 would constitute sufficient documentation.

                                  27   Tucker Decl. ¶ 24; id. at Ex. 25. Mr. Tucker stated:

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       7
                                   1                  To clarify, the agency needs Mr. Plaskett to at least provide an
                                                      affidavit from each of the companies he worked for (preferably from
                                   2                  a manager) that indicates he performed work for them in 2010 while
                                                      employed by the Army. The time cards previously submitted only
                                   3                  appear to cover pay periods in 2012 and 2013; if there were
                                                      additional time cards showing he worked for each company in 2010,
                                   4                  I do not have them. As recited in my February 26, 2018 letter, the
                                                      reason the time cards alone are insufficient stems from the wording
                                   5                  of 5 U.S.C. s. 5596(b) and the DoD Financial Management
                                                      Regulation, DoD 7000.14-R, Volume 8, Chapter 6, paragraph
                                   6                  060505.C, which addresses an exception for offsetting outside
                                                      earnings from back pay. If you submitted any such statements
                                   7                  before, please re-submit them.
                                   8   Id. Ms. Musell did not reply. Tucker Decl. ¶ 24. Also, in May 2018, the EEOC placed Plaintiff’s
                                   9   Petition for Enforcement, Docket No. 0420180019 concerning the back pay issue on the docket.
                                  10   Compl. ¶ 20; id. at Ex. F.
                                  11          In June 2018, Ms. Musell sent another letter to the EEOC, claiming that the Army “has
                                  12   refused to comply with all orders by the EEOC related to corrective action and still owes Mr.
Northern District of California
 United States District Court




                                  13   Plaskett back pay, with interest.” Compl. ¶ 21; id. at Ex. G.
                                  14          In July 2018, the EEOC granted Plaintiff’s Petition for Enforcement No. 0420160037
                                  15   relating to the issue of unpaid sanctions. Compl. ¶ 24; id. at Ex. I. The EEOC directed the Army
                                  16   to pay $7,012.50 in sanctions “for its failure to timely and fully produce discovery and comply
                                  17   with the AJ orders.” Id. Also, in July 2018, the EEOC sent a compliance letter to the Army,
                                  18   directing the Army to submit a compliance report. Compl. ¶ 25.
                                  19          Mr. Tucker submitted a Reply to the EEOC regarding Plaintiff’s Petition for Enforcement,
                                  20   Docket No. 0420180019. Tucker Decl. ¶ 24; id. at Ex. 28. The Army asked the EEOC to deny
                                  21   Plaintiff’s petition for enforcement of sanctions. Id. The Army also stated: “Further, we request
                                  22   that if the EEOC OFO’s intent was to direct the payment of $21,020.01 in back pay plus interest,
                                  23   that it more clearly state so. If not, we request that Mr. Plaskett be required to either provide the
                                  24   requested documentation or admit that he did not, in fact, work a second job while employed as a
                                  25   federal employee in 2010 so that this case may be brought to a close.”3 Mr. Tucker noted that Mr.
                                  26
                                              3
                                  27           There is no information in the record regarding the current status of Petition for
                                       Enforcement, Docket No. 0420180019.
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                                        8
                                   1   Plaskett “submitted time cards for employment held with three companies in 2012 and 2013, but

                                   2   failed to provide any evidence that he performed work for any of the three in 2010, while still

                                   3   employed as a federal employee.” Id.

                                   4            In October 2018, Plaintiff filed this action seeking $21,020.01 in back pay and $7,012.50

                                   5   in sanctions. Compl. ¶¶ 33, 37; see Dkt. No. 1.

                                   6    II.     LEGAL STANDARD

                                   7            Federal Rule of Civil Procedure 12(b)(1) provides that a party may seek dismissal of a suit

                                   8   for lack of subject matter jurisdiction. Fed. R. Civ. Proc. 12(b)(1). A Rule 12(b)(1) motion

                                   9   challenges a court’s subject matter jurisdiction and may be either facial or factual. Id.; Wolfe v.

                                  10   Strankman, 392 F.3d 358, 362 (9th Cir. 2004). When a Defendant makes a factual challenge, as in

                                  11   this case, the Court “may look beyond the complaint and need not presume the truthfulness of the

                                  12   plaintiff’s allegations.” Johnson v. 1082 El Camino Real, L.P., Case No. 5:17-cv-01391-EJD,
Northern District of California
 United States District Court




                                  13   2018 WL 1091267, at *1 (N.D. Cal. Feb. 28, 2018), citing White v. Lee, 227 F.3d 1214, 1242 (9th

                                  14   Cir. 2000). Also, “the party opposing the motion to dismiss must produce affidavits or other

                                  15   evidence necessary to satisfy its burden of establishing subject matter jurisdiction.” Johnson,

                                  16   2018 WL 1091267, at *1, citing Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir.

                                  17   2004).

                                  18   III.     DISCUSSION

                                  19               A. This Court Lacks Jurisdiction Under the Mandamus Act Over Plaintiff’s
                                                      Claim for Writ of Mandamus Ordering Additional Back Pay.
                                  20

                                  21            The Mandamus Act provides that district courts have original jurisdiction over “any action

                                  22   in the nature of mandamus to compel an officer or employee of the United States or any agency

                                  23   thereof to perform a duty owed to the plaintiff.” See Nova Stylings, Inc. v. Ladd, 695 F.2d 1179,

                                  24   1180 (9th Cir. 1983). The Supreme Court has ruled that “the remedy of mandamus is a drastic

                                  25   one, to be invoked only in extraordinary situations.” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S.

                                  26   33, 34 (1980), citing Will v. United States, 389 U.S. 90, 95 (1967); Bankers Life & Cas. Co. v.

                                  27   Holland, 346 U.S. 379, 382-85 (1953); Ex parte Fahey, 332 U.S. 258, 259 (1947); Patel v. Reno,

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       9
                                   1   134 F.3d 929, 930 (9th Cir. 1998) (calling mandamus “an extraordinary remedy”); see also Will v.

                                   2   United States, 389 U.S. 90, 107 (1967) (regarding the writ as “among the most potent weapons in

                                   3   the judicial arsenal”). A plaintiff may not receive mandamus relief under Section 1361 unless “(1)

                                   4   the claim is clear and certain; (2) the official’s or agency’s ‘duty is nondiscretionary, ministerial,

                                   5   and so plainly prescribed as to be free from doubt’; and (3) no other adequate remedy is

                                   6   available.” Agua Caliente Tribe of Cupeño Indians of Pala Reservation v. Sweeney, 932 F.3d

                                   7   1207, 1216 (9th Cir. 2019), citing Patel, 134 F.3d at 931.

                                   8          The Back Pay Act, 5 U.S.C. § 5596(b)(1), authorizes back pay for an agency employee

                                   9   “who, on the basis of a timely appeal or an administrative determination . . . is found by an

                                  10   appropriate authority under applicable law, rule, regulation . . . to have been affected by an

                                  11   unjustified or unwarranted personnel action which has resulted in the withdrawal or reduction of

                                  12   all or part of the pay, allowances, or differentials of the employee.” 5 U.S.C. § 5596(b)(1). In
Northern District of California
 United States District Court




                                  13   calculating back pay, the agency must deduct any income that the employee earned “through other

                                  14   employment during that period.” 5 U.S.C. § 5596(b)(1)(A)(i) (emphasis added). The Office of

                                  15   Personnel Management’s regulations concerning back pay provide an exception for “additional”

                                  16   or “moonlight” employment. 5 C.F.R. § 550.805(e)(1). Specifically, the Code of Federal

                                  17   Regulations provide that when calculating deductions for back pay, “[d]o not count earnings from

                                  18   additional or ‘moonlight’ employment the employee may have engaged in while Federally

                                  19   employed (before separation) and while erroneously separated.” 5 C.F.R. § 550.805(e)(1).

                                  20   Department of Defense (“DoD”) Financial Management Regulation (“FMR”) 7000.14-R, Volume

                                  21   8, Chapter 6, Paragraph 060505.C4 also carves out an exception for additional or “moonlight”

                                  22   employment. DoD FMR, 7000.14-R, Vol. 8, Ch. 6, Paragraph 060505.C. The DoD regulation

                                  23   provides as follows:

                                  24                  C. Exception for Additional or Moonlight Employment. The
                                                      only earnings from other employment that are not deducted from
                                  25                  back pay are earnings from outside employment the employee
                                                      already had before the period of wrongful suspension or separation.
                                  26
                                  27          4
                                               The May 2019 version of Chapter 6 numbers this exception as § 060405, not § 060505.
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                                   10
                                                      For example, if an employee usually worked 20 hours at a second
                                   1                  part-time job (‘moonlighting’) prior to separation from Government
                                                      employment, and during the period of separation worked 40 hours at
                                   2                  the outside job, then the amount representing the extra 20 hours
                                                      worked would be offset against the back pay computation. To
                                   3                  clearly establish whether the pay for outside employment increased
                                                      substantially during the period of separation, the DoD should obtain
                                   4                  a statement or affidavits from the employee covering his or her
                                                      outside earnings.
                                   5

                                   6   Id. (original emphasis). The exception provides that income earned from “moonlight”

                                   7   employment, or “outside employment the employee already had before the period of wrongful

                                   8   suspension or separation,” is not deductible from an agency’s calculation of back pay. Id.

                                   9          In Kinkaid v. McDonald, the District Court of the District of Columbia found that the

                                  10   “moonlighting” exception did not apply to petitioner’s back pay calculation because petitioner

                                  11   initiated his outside employment after his separation from the U.S. Department of Veteran Affairs

                                  12   (“VA”). 208 F. Supp. 3d 212, 213, 216 (D.D.C. 2016), appeal filed, Kinkaid v. Shulkin, No. 16-
Northern District of California
 United States District Court




                                  13   5352 (Nov. 29, 2016). Petitioner received back pay from DFAS and reinstatement for improper

                                  14   removal from his position as a physician at the VA Medical Center. Id. at 213.

                                  15          Here, as in Kinkaid, Plaintiff disputes the amount of back pay he received from DFAS in

                                  16   May 2014. See id. at 216. Plaintiff claims that the “moonlighting” employment exception applies

                                  17   to DFAS’ calculation. But, per the DoD regulation, DFAS does not have the legal authority to

                                  18   apply the “moonlighting” employment exception without the requisite documentation. Plaintiff

                                  19   has not provided the necessary documentation to trigger the exception. And Plaintiff has not

                                  20   complied with the EEOC’s October 2017 order requiring Plaintiff to “cooperate in the Agency’s

                                  21   efforts to compute the amount of back pay and benefits due, and . . . [to] provide all relevant

                                  22   information requested by the Agency.” See Compl. ¶ 14; see also id. at Ex. C (emphasis added).

                                  23   Without the requisite documentation, DFAS cannot verify Plaintiff’s claimed “moonlighting”

                                  24   employment. Having failed to provide the requisite documentation to DFAS, Plaintiff’s claim for

                                  25   back pay is not “clear and certain.” Plaintiff has also failed to demonstrate that the Army has a

                                  26   duty which is “so plainly prescribed as to be free from doubt” to pay the disputed back pay

                                  27   because DFAS has not yet verified Plaintiff’s claimed “moonlighting” employment. See Aqua

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       11
                                   1   Caliente, 2019 WL 3676342, at *8, citing Patel, 134 F.3d at 931; see also Tucker Decl. ¶ 24.

                                   2          Plaintiff contends that “[t]he remedy of mandamus is appropriate given the extraordinary

                                   3   and repeated violations of orders (eleven in total) by the Agency, and the Agency’s obstinate

                                   4   insistence it is above the law and outside reach of the EEOC’s enforcement orders.” Dkt. No. 25.

                                   5   But, Plaintiff disputes neither the existence of the moonlighting regulations nor the DFAS and

                                   6   Army’s interpretation of the regulations’ requirements. Plaintiff argues instead that this court has

                                   7   mandamus jurisdiction over Plaintiff’s claim for disputed back pay for essentially three reasons.

                                   8   First, Plaintiff claims that the Army “conceded it owed Plaintiff” the disputed back pay with

                                   9   interest. Id. Second, Plaintiff claims that the Army’s delays in complying with the EEOC orders

                                  10   constitute a waiver of the Army’s “right to contest” the disputed back pay amount. Id. Third,

                                  11   Plaintiff argues that laches bars the Army from disputing the amount of back pay allegedly owed

                                  12   because Plaintiff “failed to seek in a timely fashion the documents it now claims are necessary.”
Northern District of California
 United States District Court




                                  13   See id. None of these arguments establish mandamus jurisdiction over Plaintiff’s claim for

                                  14   disputed back pay.

                                  15          First, the concession argument is unpersuasive. Although Mr. Hales stated in his 2014

                                  16   email that Plaintiff’s documentation supported his request for the back pay, Mr. Hales also made

                                  17   clear he was not the final decision maker. See Tucker Decl. ¶ 9; see also id. at Ex. 11. Rather,

                                  18   Mr. Hales said that “. . . we can send the request up to DFAS with the document requesting that he

                                  19   be reimbursed for pay deducted from his earnings from ‘moonlighting’ on non-duty days.” Id. at

                                  20   Ex. 11 (emphasis added). Also, although the Army stated in its 2015 Response to Plaintiff’s

                                  21   Petition for Enforcement that the Army had “approved” Plaintiff’s request for back pay, this

                                  22   statement was made before the Army learned that DFAS required documentation verifying that

                                  23   Plaintiff engaged in moonlighting prior to his separation date.

                                  24          Second, the Army did not waive its right to dispute the amount of back pay allegedly

                                  25   owed. “A waiver is an intentional relinquishment or abandonment of a known right or privilege.”

                                  26   Groves v. Prickett, 420 F.2d 1119, 1125 (9th Cir. 1970) (internal citations omitted). To show that

                                  27   the Army waived its right to challenge the amount of back pay allegedly owed, Plaintiff must

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       12
                                   1   demonstrate, at a minimum, that the Army’s “conduct relied upon must be clear, decisive and

                                   2   unequivocal of a purpose to waive the legal rights involved.” Id. at 1125-26, citing United States

                                   3   v. Chichester, 312 F.2d 275 (9th Cir. 1963). Plaintiff does not meet this burden because the Army

                                   4   requested the required documentation to verify “moonlighting” employment on several occasions.

                                   5   See Tucker Decl. ¶¶ 14, 21, 24. The Army did not “clear[ly], decisive[ly], and unequivocal[ly]”

                                   6   waive its right to dispute the amount of back pay owed. See Groves, 420 F.2d at 1125-26.

                                   7          Third, laches does not bar the Army from disputing the back pay allegedly owed. Laches

                                   8   does not apply in this context because “[l]aches is an equitable defense that prevents a plaintiff,

                                   9   who ‘with full knowledge of the facts, acquiesces in a transaction and sleeps upon his rights.’”

                                  10   See Danjaq LLC v. Sony Corp., 263 F.3d 942, 950-51 (9th Cir. 2001) (internal citations and

                                  11   quotations omitted) (emphasis added).

                                  12          Thus, Plaintiff has not established that this court has jurisdiction over his claim for the
Northern District of California
 United States District Court




                                  13   disputed back pay under the Mandamus Act, 28 U.S.C. § 1361.

                                  14              B. This Court Lacks Jurisdiction Under the APA Over Plaintiff’s Claim for Writ
                                                     of Mandamus Ordering Additional Back Pay.
                                  15

                                  16          A plaintiff may bring a claim under Section 706(1) of the APA “only where a plaintiff
                                  17   asserts that an agency failed to take a discrete agency action that it is required to take.” Norton v.
                                  18   S. Utah Wilderness All., 525 U.S. 55, 64 (2004) (original emphasis). When plaintiff demonstrates
                                  19   that he or she has “a right to relief under the circumstances, it is the reviewing court’s duty to
                                  20   ‘compel agency action unlawfully withheld or unreasonably delayed’” per 5 U.S.C. § 706(1).
                                  21   Alibeik v. Chertoff, No. C-07-01938 EDL, 2007 WL 4105527, at *3 (N.D. Cal. Nov. 16, 2007),
                                  22   citing Gelfer v. Chertoff, No. C 06-06724 WHA, 2007 WL 902382, at *1 (N.D. Cal. March 22,
                                  23   2007) (internal citations and quotations omitted). The APA provides that “[a]gency action made
                                  24   reviewable by statute and final agency action for which there is no other adequate remedy in a
                                  25   court are subject to judicial review.” 5 U.S.C. § 704 (emphasis added).
                                  26          As the Army points out, “Plaintiff had a remedy.” Dkt. No. 27. Plaintiff’s remedy is to
                                  27   provide the Army with documentation verifying “moonlighting” employment. Id. Plaintiff has
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                                     13
                                   1   not provided such documentation. Plaintiff provided the Army with time cards for employment

                                   2   performed at three companies in 2012 and 2013. But, Plaintiff did not provide evidence that he

                                   3   worked for any of these companies prior to his separation from the Army in 2010. Tucker Decl. ¶

                                   4   24; id. at Ex. 28. Plaintiff claims the resume he submitted to the Army when he applied for the

                                   5   permanent position in 2010 demonstrates that he performed moonlighting work. Dkt. No. 25. The

                                   6   resume includes Plaintiff’s bulldozing business under the Work Experience section. Musell Decl.

                                   7   ¶ 6; id. at Ex. E. This section notes: “Jeff Plaskett Bulldozing (1/01/1999 - Present) –

                                   8   Owner/Operator,” a salary of $100.00 per hour, fifty hours per week, and duties. But, DFAS

                                   9   cannot use this resume to verify moonlighting employment prior to 2010 under the DoD

                                  10   regulation, which provides: “To clearly establish whether the pay for outside employment

                                  11   increased substantially during the period of separation, the DoD should obtain a statement or

                                  12   affidavits from the employee covering his or her outside earnings.” DoD FMR, 7000.14-R, Vol.
Northern District of California
 United States District Court




                                  13   8, Ch. 6, Paragraph 060505.C. Thus, this court lacks jurisdiction over Plaintiff’s claim under the

                                  14   APA.

                                  15              C. This Court Lacks Jurisdiction Over Plaintiff’s Claim for Writ of Mandamus
                                                     Enforcing Monetary Sanctions.
                                  16

                                  17          This court lacks jurisdiction over Plaintiff’s claim for a Writ of Mandamus enforcing the

                                  18   EEOC’s issuance of monetary sanctions against the Army.

                                  19                  1. Sovereign Immunity Precludes the EEOC From Awarding Monetary
                                                         Sanctions Against the Army.
                                  20

                                  21          The doctrine of sovereign immunity prevents suits against the United States and its
                                  22   agencies unless Congress has waived sovereign immunity. See F.D.I.C. v. Meyer, 510 U.S. 471,
                                  23   475 (1994). “[A] clear statement from the United States waiving sovereign immunity, together
                                  24   with a claim falling within the terms of the waiver” is necessary for federal courts to have
                                  25   jurisdiction over suits against the United States. United States v. White Mountain Apache Tribe,
                                  26   537 U.S. 465, 472 (2003). A waiver of sovereign immunity must be “unequivocally expressed.”
                                  27   Id. An implied waiver of sovereign immunity is not permissible. Id.; Lane v. Pena, 518 U.S. 187,
                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       14
                                   1   192 (1996) (“. . . A waiver of the Federal Government’s sovereign immunity must be

                                   2   unequivocally expressed in statutory text, and will not be implied.”) (internal citations omitted).

                                   3   Also, a waiver of sovereign immunity “must be construed strictly in favor of the sovereign.”

                                   4   United States v. Nordic Village, 503 U.S. 30, 34 (1992), quoting McMahon v. United States, 342

                                   5   U.S. 25, 27 (1951) (internal quotations omitted). Furthermore, “[a] court may impose money

                                   6   awards against the United States only under an express waiver of sovereign immunity.” United

                                   7   States v. Woodley, 9 F.3d 774, 781 (9th 1993).

                                   8          The EEOC imposed sanctions against the Army pursuant to 29 C.F.R. § 1614.109(f)(3).

                                   9   This regulation grants an AJ the authority to take certain actions “in appropriate circumstances”

                                  10   against a complainant, the agency against whom the complainant has filed a complaint, and its

                                  11   employees for “fail[ing] without good cause shown to respond fully and in timely fashion to an

                                  12   order of an administrative judge, or requests for the administrative file for documents, records,
Northern District of California
 United States District Court




                                  13   comparative data, statistics, affidavits, or the attendance of witness(es).” 29 C.F.R. §

                                  14   1614.109(f)(3). Specifically, an AJ may:

                                  15                  (i) Draw an adverse inference that the requested information, or the
                                                      testimony of the requested witness, would have reflected
                                  16                  unfavorably on the party refusing to provide the requested
                                                      information;
                                  17
                                                      (ii) Consider the matters to which the requested information or
                                  18                  testimony pertains to be established in favor of the opposing party;
                                  19                  (iii) Exclude other evidence offered by the party failing to produce
                                                      the requested information or witness;
                                  20
                                                      (iv) Issue a decision fully or partially in favor of the opposing party;
                                  21                  or
                                  22                  (v) Take such other actions as appropriate.
                                  23   Id. (emphasis added).
                                  24          This court faces a question of first impression in this circuit—whether the EEOC has the

                                  25   legal authority to grant monetary sanctions against the Army under the ADEA at administrative

                                  26   proceedings based on section 1614.109(f)(3). Only one federal case, which the Army cites,

                                  27   directly addresses the issue of whether the EEOC has the legal authority to issue monetary

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       15
                                   1   sanctions against a federal agency under the ADEA. In Arnold v. McHugh, No. 15-210, 2016 WL

                                   2   5661641, at *4-5 (E.D. Tex. Sept. 30, 2016), the Eastern District of Texas found that sovereign

                                   3   immunity precluded the EEOC from issuing monetary sanctions against the Army. Id. Plaintiff,

                                   4   a former Heavy Equipment Mechanic with the Army, filed an EEO complaint with the EEOC for

                                   5   racial discrimination. Id. at *1. The AJ concluded that the Army did not discriminate against

                                   6   plaintiff when the Army terminated his employment. Id. However, the AJ issued sanctions

                                   7   against the Army in the form of “reasonable discovery costs” and attorneys’ fees for the Army’s

                                   8   failure to investigate Plaintiff’s complaint in a timely manner. Id. The Army refused to pay

                                   9   sanctions based on the argument that sovereign immunity precluded the EEOC from issuing

                                  10   monetary sanctions against the federal government. Id. Plaintiff then filed an action in federal

                                  11   court seeking enforcement of monetary sanctions against the Army. Id. at *2.

                                  12          The court rejected plaintiff’s various arguments that the court had subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction over the action. First, plaintiff claimed that Congress “waived sovereign immunity for

                                  14   monetary sanctions in EEOC proceedings” based on the language in Section 2000e-16(b) of Title

                                  15   VII. Id. at *3. Section 2000e-16(b) provides that the EEOC has the authority to enforce the

                                  16   prohibition against discriminatory employment practices in the federal government by “issu[ing]

                                  17   such rules, regulations, orders and instructions as it deems necessary and appropriate to carry out

                                  18   its responsibilities under [Title VII].” Id., citing § 2000e-16(b) (internal quotations omitted).

                                  19   Plaintiff “claim[ed] that this conclusion is required by West v. Gibson, 527 U.S. 212 (1999), which

                                  20   held that compensatory damages are an appropriate remedy for Title VII violations by federal

                                  21   agencies.” Id. at *3. The court rejected plaintiff’s argument, stating: “West held that

                                  22   compensatory damages were an appropriate remedy under § 2000e-16(b), but spoke nothing of

                                  23   monetary sanctions or of the EEOC’s ability to issue such awards. Nor did West alter the

                                  24   sovereign immunity analysis . . .” Id. (internal citation omitted).

                                  25          Second, plaintiff claimed that “the EEOC’s inability to impose monetary sanctions on

                                  26   federal agencies” “undermine[s] Title VII’s remedial scheme in the way that the Court in West

                                  27   found that an inability to award compensatory damages would.” Id. at *4. The court rejected this

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       16
                                   1   argument stating: “These sanctions are not remedial, as they can be awarded to parties who have

                                   2   not been discriminated against, and the EEOC has several tools other than monetary sanctions that

                                   3   it can use to keep agencies from disregarding its procedural orders.” Id. (internal citation omitted).

                                   4          Third, plaintiff claimed that the EEOC’s consistent refusal to accept a sovereign immunity

                                   5   preclusion argument supported a finding of a waiver of sovereign immunity. Id. at *3-4. The

                                   6   court rejected this argument, stating: “The EEOC cannot waive the Federal Government’s

                                   7   immunity through its regulations or its administrative proceedings.” Id. at *4 (citation omitted).

                                   8   For these reasons, the court concluded that sovereign immunity precluded the court from enforcing

                                   9   monetary sanctions that the EEOC had issued at administrative proceedings. Id.

                                  10          This court finds the reasoning in Arnold persuasive and concludes that section

                                  11   1614.109(f)(3) is not an express waiver of sovereign immunity. The Eighth Circuit’s decision in

                                  12   Palmer provides additional support for finding that sovereign immunity precludes the EEOC from
Northern District of California
 United States District Court




                                  13   awarding monetary sanctions. Palmer v. Gen. Servs. Admin., 787 F.2d 300, 300-01 (8th Cir.

                                  14   1986). In Palmer, the issue was whether federal courts were authorized to award attorney’s fees to

                                  15   a federal employee who prevails at the administrative level on a claim of age discrimination

                                  16   brought under the ADEA. The Eighth Circuit held that the doctrine sovereign immunity

                                  17   “impose[d] an initial barrier” to the plaintiff’s claim for attorney’s fees. Id. at 301. The Eighth

                                  18   Circuit reasoned that the ADEA provision authorizing courts to award “such legal or equitable

                                  19   relief as will effectuate the purposes of [the ADEA]” did unequivocally express an intent to

                                  20   authorize an award of fees against the government. Id. at 302.

                                  21          The Ninth Circuit’s decision in Woodley further bolsters the Army’s sovereign immunity

                                  22   argument. In Woodley, the court ordered the government to pay attorney’s fees and costs as a

                                  23   sanction under Federal Rule of Civil Procedure 16(d)(2). Id. at 782. The Ninth Circuit held that

                                  24   Rule 16(d)(2) only provides a court with authority to “prescribe such terms and conditions as are

                                  25   just” to remedy a violation of a discovery order, and that this language was insufficient to

                                  26   constitute an express waiver of sovereign immunity. Id. at 781. The language of Rule 16(d)(2) is

                                  27   similar to 29 C.F.R. § 1614.109(f)(3)(v), which provides that an AJ shall “[t]ake such other

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       17
                                   1   actions as appropriate” to remedy a violation of an AJ’s order or requests for information. See 29

                                   2   C.F.R. § 1614.109(f)(3).

                                   3          Plaintiff cites various EEOC decisions which reject the Army’s argument that sovereign

                                   4   immunity precludes the EEOC from awarding sanctions against the federal government and its

                                   5   agencies. See e.g., Matheny v. Dep’t of Justice, EEOC DOC 05A30373, 2005 WL 1000149, at

                                   6   *6-9 (EEOC April 21, 2005); Mathis v. Dep’t of Navy, EEOC DOC 0720080006, 2009 WL

                                   7   3360160, at *3 n.3 (EEOC Oct. 8, 2009); Waller v. Dep’t of Transp., EEOC DOC 0720030069,

                                   8   2007 WL 1661113, at *8-10 (EEOC May 25, 2007). In these decisions, the EEOC provides

                                   9   rationales to support its conclusion that the Commission has the legal authority to award monetary

                                  10   sanctions against the federal government and its agencies.

                                  11          First, the EEOC finds that it has “independent authority, based in statute” to issue

                                  12   sanctions at an administrative proceeding. Mathis, 2009 WL 3360160, at *2. As support, the
Northern District of California
 United States District Court




                                  13   EEOC points to West v. Gibson, where the Supreme Court held that the EEOC has the legal

                                  14   authority “to award compensatory damages to complainants in the administrative process.”

                                  15   Matheny, 2005 WL 1000149, at *8, citing West v. Gibson, 527 U.S. 212 (1999). In West, the

                                  16   Supreme Court found that “the term ‘appropriate remedies’ found in section 717 is not limited to

                                  17   remedies specifically set forth in Title VII.” Matheny, 2015 WL 100149, at *8. Authority to

                                  18   award compensatory damages helps facilitate the EEOC’s “remedial scheme” which

                                  19   “encourage[es] quicker, less formal and less expensive resolution of disputes within the Federal

                                  20   Government and outside of court.” Id., citing West, 527 U.S. at 219. By extension, according to

                                  21   the EEOC: “To deny the Commission the power to ensure compliance with its administrative

                                  22   process through the use of sanctions is to encourage the non-cooperation of agencies with the

                                  23   administrative process,” thus undermining the EEOC’s remedial scheme by “forcing complainants

                                  24   into court, which would, as the Court wrote, ‘increase the burdens of both time and expense that

                                  25   accompany efforts to resolve hundreds, if not thousands, of such disputes each year.’” Id.; see

                                  26   also Waller, 2007 WL 1661113, at *9.

                                  27

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       18
                                   1          Second, the EEOC cites “Commission precedent”—“long utiliz[ing] monetary sanctions as

                                   2   a tool to ensure full compliance with Administrative Judges’ orders.” Id. at *8. At oral argument,

                                   3   Ms. Musell reiterated a concern raised in Plaintiff’s Opposition to Defendant’s Motion to Dismiss:

                                   4   this court’s decision to not enforce the EEOC’s sanctions against the Army would set a precedent

                                   5   that government agencies can disobey the orders of AJs without consequence. See Dkt Nos. 25,

                                   6   32.

                                   7          Although Plaintiff and the EEOC opinions he cites raise thoughtful policy concerns,

                                   8   Plaintiff does not demonstrate that section 1614.109(f)(3) constitutes an “unequivocally

                                   9   expressed” waiver of sovereign immunity for monetary sanctions against the Army. See White

                                  10   Mountain, 537 U.S. at 472. Section 1614.109(f)(3) lacks “a clear statement” that the United States

                                  11   has waived sovereign immunity to permit the imposition of monetary sanctions against the Army

                                  12   in administrative proceedings. See id. Finding an implied waiver of sovereign immunity in
Northern District of California
 United States District Court




                                  13   section 1614.109(f)(3) would be impermissible. See id.; see also Lane v. Pena, 518 U.S. at 192.

                                  14   In the absence of a waiver of sovereign immunity, this court lacks jurisdiction to enforce monetary

                                  15   sanctions against the Army. See id. at 781.

                                  16                  2. This Court Lacks Jurisdiction Under the Mandamus Act Over Plaintiff’s
                                                         Claim for Writ of Mandamus Enforcing Monetary Sanctions.
                                  17

                                  18          This court also lacks jurisdiction under the Mandamus Act. Plaintiff’s claim for relief is
                                  19   not “clear and certain” because sovereign immunity precludes the EEOC from imposing sanctions
                                  20   against the Army. See Agua Caliente, 2019 WL 3676342, at *8 (9th Cir. Aug. 7, 2019), citing
                                  21   Patel, 134 F.3d at 931; see also Alibeik, 2007 WL 4105527, at *2.
                                  22   IV.    ORDER
                                  23          For the reasons set forth above, Defendant’s motion to dismiss for lack of jurisdiction
                                  24   under Federal Rule of Civil Procedure 12(b)(1) is GRANTED. Because the Court has dismissed
                                  25   Plaintiff’s claims for lack of subject matter jurisdiction under Rule 12(b)(1), it need not reach
                                  26   Defendant’s challenges under Rule 12(b)(6).
                                  27

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       19
                                   1   All claims in the Complaint are DISMISSED WITHOUT LEAVE TO AMEND.

                                   2         IT IS SO ORDERED.

                                   3   Dated: September 10, 2019

                                   4                                         ______________________________________
                                                                             EDWARD J. DAVILA
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:18-cv-06466-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       20
